Citation Nr: 0030906	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1996 RO rating decisions that denied service connection 
for residuals of frozen feet.  The Board remanded the case to 
the RO in January and December 1999 for additional 
development.


REMAND

The veteran maintains that he has residuals of frostbite of 
his lower extremities in Korea during service.  He maintains 
that he was treated for this condition at the Tokyo General 
Hospital in 1952.  RO attempts to obtain the veteran's 
service medical records, including clinical records of his 
treatment at the Tokyo General Hospital in 1952, from the 
National Personnel Records Center (NPRC) have been 
unsuccessful.  The Board notes that NPRC informed the RO in 
December 1996 that no "SGO" records were available, and in 
April 1999 that the veteran's service personnel records were 
unavailable due to "fire related" service (meaning that any 
records on file in 1973 would have been in the area destroyed 
by a fire that year).  The veteran has not been notified of 
these responses.  Nor has he been informed that the 
information provided by Dr. Jones, cited in the veteran's 
June 1997 testimony (p. 5), does not mention frostbite.  See 
Certificate of Attending Physician, September 1981.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The medical evidence indicates that the veteran has 
peripheral neuropathy of the lower extremities due to 
frostbite and/or diabetes mellitus and/or a back disability.  
The new legislation also requires VA to assist the veteran 
with the development of his claim by providing him with a VA 
medical examination or obtaining an appropriate opinion as 
necessary to adjudicate his claim.  In this case, there is a 
duty to provide the veteran with additional assistance in the 
development of his claim by obtaining a medical opinion as to 
whether, or to what extent, his symptoms of the lower 
extremities are related to frostbite rather than diabetes, 
low back disability, or peripheral vascular disease of non-
cold-injury origin.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request NPRC to search 
for morning reports, etc., that might 
show the veteran hospitalized in February 
1952.  The unit designations should be 
provided with the request.

2.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by a specialist in vascular diseases in 
order to obtain an opinion as to whether 
it is at least as likely as not that the 
veteran has cold injury residuals of the 
lower extremities, rather than symptoms 
due to diabetes, low back disability, or 
peripheral vascular disease of non-cold-
injury origin.  The specialist should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in this case.  If the 
medical specialist cannot provide the 
requested information without examination 
of the veteran, the veteran should be 
scheduled for a medical examination.

3.  After the above development, the RO 
should review the claim for service 
connection for residuals of frostbite of 
the lower extremities.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  (Note:  see 
p. 2, para. 3, above).  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



